Me. Justice Hablan,
after stating the facts as above reported, delivered the opinion of the court.
The land in controversy is within the indemnity limits of the Northern Pacific Railroad Company as shown by its map of definite location. It was embraced by the order made by the Secretary in November, 1880, whereby the local land office was directed to withdraw and hold reserved “ from sale or homestead or other entry” all of the odd-numbered sections “ within the place and first indemnity limits ” of the Northern Pacific Railroad, as indicated on its map of definite location filed in October, 1880. That order of course proceeded on the ground that under the act of July 2, 1861, 13 Stat. 365, c. 217, it was competent for the Secretary of the Interior immediately upon the filing and acceptance of the company’s map of definite location to withdraw from the operation of the preemption and homestead laws all the odd-numbered sections within the indemnity limits of the road and coterminous with the line of such definite location. The act of 1861 has been differently interpreted in the Land Department since the decision in 1888 of Secretary Yilas in Northern Pacific Railroad v. Miller, 7 L. D. 100. For the reasons stated in the opinion just delivered in Hewitt v. Schultz, we accept that décision as indicating the construction of the act of Í861 to be-observed in the administration of the grant of public lands to the Northern Pacific Railroad Company. This leads To an affirmance of the judgment without reference to other questions discussed at the bar.
The judgment of the Supreme Court of the State of Washington must be and is hereby

Affirmed.

Me. Justice White concurred in the result.
Me. Justice Beewek and Me. Justice Shieas dissented.